DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 October, 2019, 18 January, 2021 and 26 February, 2021 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “86” has been used to designate both a refrigerant line described in paragraph 34 and shown in figure 1A and seemingly an air inlet for air flow “81” as shown in figure 1A; reference character “77A” has been used to designate both an auxiliary air passage and secondary passageway in paragraph 35, reference character “74A” has been used to designate both an auxiliary air passage and secondary passageway in paragraph 35; reference character “61” is used within figure 8 twice to designate the housing, which the reference character is described as, and also another bolded line which is not the housing; reference character “24” has been designated as an outlet in paragraphs 31-32, 51, 55, 57 and 62 and a controller in paragraph 58.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “83” as described in paragraph 33, “62” as described in paragraph 44, “122C” as described in paragraph 58-59.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “52A” and “52B” shown in figure 2, “46A” as shown in figure 11, “127C” as shown in figures 12-13, “120A” and “120B” as shown in figure 13-14, and “132” as shown in figure 16 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 
The drawings are objected to because: Figure 1A provides reference character “38” which designates the heating unit, which as described in paragraph 33 comprises a fluid to air heat exchanger, 76, which is connected fluidically with another heat exchanger (radiator), 80. However, it seemingly appears within figure 1A that the heating unit, 38, is designated as the heat exchanger (radiator), 80, only, when it is described to comprise at least the heat exchanger, 76. It would be better represented if a box outlining the elements of the heating unit, 38, was provided surrounding the heat exchangers, 76 and 80, and cooling lines connecting the heat exchangers, rather than merely pointing to one of the heat exchangers. Figure 7 provides reference character “22A” which designates the dual mode door unit, described in paragraphs 41-42. However, it appears within figure 7 that the dual mode door unit points to a portion of the zone mode door, 58B, which receives a portion of the heated air, 21B. It would be better represented if a box outlining the elements of the portions of the zone mode doors, 58A and 58B, was provided to define that each of the first and second portions constituted the dual mode door assembly, 22A. Figure 8 presents single zone heater “20” being designated twice, and is suggested to remove the duplicated designation, as it is not needed. Further, figure 8 presents reference character “63” which is described in the specification as being the bypass, but it is unclear what 63 is designated in the figure, as there is no arrow pointing to any structure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 34 recites, “The basic operation of the heater 38 and A/C unit 40 are…” which is objected to for not providing full, clear, concise, and exact terms as required by 37 CFR 1.71(a). It was previously recited that elements “38” and “40” were, respectively, a heating unit and a cooling unit (par. 32, 34, 38, and 54) , such that the recitation in paragraph 34, lines 11-12 should be corrected to recite  - - The basic operation of the heating unit 38 and cooling unit
Paragraph 38 recites, “AC unit” which is objected to for not providing full, clear, concise, and exact terms as required by 37 CFR 1.71(a). It was previously recited element “40” was a cooling unit (par. 32, 34, 38, and 54), such that the recitation in paragraph 38, lines 11 and 13 should be corrected to recite  - - cooling unit 40 - -.
Paragraph 57 provides “Evaporator and blower assembly 120 includes a blower 111 and an evaporator 89A(FIG.14)”, which provides that the evaporator, 89A, is shown in figure 14. However, there is not depiction of the evaporator, 89A, within this figure nor evaporator and blower assembly, 120 (figure 14 shows structure 120A/120B which includes 111A). The only figures which show reference characters “120”, “111”, and “89A” together are figures 1A and 10. It is suggested that paragraph 57 be amended to recite - - Evaporator and blower assembly 120 includes a blower 111 and an evaporator 89A(FIG.1A and FIG.10) - -.
Appropriate correction is required.

Claim Objections
Claims 6 and 11 are objected to because of the following informalities:  
Claim 6 recites, “the heat control system of the electrically-powered PTC heater controls electric current to the electricity-to-air heat exchanger to control the temperature of air exiting the PTC heater”, wherein the heat control system and electricity-to-air heat exchanger have been previously provided to be a part of the electrically-powered PTC heater, within the claims (see at least claim 1). It is evident based on the recitations of claim 1 and the recitations of claim 6 that “the PTC heater” is the same as the “electrically-powered PTC heater” previously recited, such that the claims should be amended to provide exact, clear, and concise terminology as required by 37 CFR 1.71(a). Therefore, the claim should be rewritten to recite - - the heat control system electrically-powered PTC heater - -.
Claim 11 recites, “left and right ducts extending from the electricity-to-air heat exchanger of the electrically-powered PTC heater”, wherein the electricity-to-air heat exchanger have been previously provided to be a part of the electrically-powered heater, within the claims (see claim 11 at the previous claim limitation, “an electrically powered heater including an electricity-to-air heat exchanger…”). It is evident based on the recitations of claim 11 that “the electricity-to-air PTC heater” is the same as the “electrically-powered heater” previously recited, such that the claims should be amended to provide exact, clear, and concise terminology as required by 37 CFR 1.71(a). Therefore, the claim should be rewritten to recite - - left and right ducts extending from the electricity-to-air heat exchanger of the electrically-powered [[PTC]] heater - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat control system” in claims 1 and 6. Particularly, the generic terminology utilized is “system” of coupled with the functional language of “configured to control a temperature of air exiting the electrically-powered PTC heater” (claim 1) and “controls electric current to the electricity-to-air heat exchanger to control the temperature of air exiting the PTC heater” (claim 6). The claim limitation does not further recite structural limitations to define what the “heat control system” necessarily is that configured to accomplish the functional limitations claim. For this, the claim has been determined to invoke interpretation under 35 U.S.C. 112(f).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 6 recite the element of “heat control system” which has been interpreted under 35 U.S.C. 112(f) as the claim limitations provide a nonce term (system) coupled with functional language “configured to control a temperature of air exiting the electrically-powered PTC heater” (claim 1) and “controls electric current to the electricity-to-air heat exchanger to control the temperature of air exiting the PTC heater” (claim 6) without providing any structural limitations to sufficiently define the claim limitation. The specification provides paragraphs 4, 43, 53 to discuss that electrical current to PTC heaters may be controlled, but it is not provided the definition, either implicitly or explicitly, of the “heat control system” so as to lead one having ordinary skill within the art to the structure required to perform the claimed function thereof. Due to this, the specification fails to adequately describe, either implicitly or explicitly, the structure, or intended exemplary structures, of the “heat control system” so as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the invention was filed. Is the structure merely a controller which outputs a desired amount of electrical current to the PTC heater, or is the structures a switch that opens and closes periodically to control electrical current flow to the PTC heater? For examination purposes, it is being interpreted that the “heat control system” is any electrical supply, and the equivalent thereof, that can provide control of the air temperature exiting from the PTC heater.
Claims 2-10
Claims 7-9, depending either directly or indirectly from rejected claim 6, are further rejected under 35 U.S.C. 112(a).

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the intermediate row" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim. Particularly, the claim is directing the positioning of the auxiliary heater core and auxiliary evaporator to be positioned behind the “intermediate row”, but it is unclear based on the claim what the “intermediate row” designates. The second row of seats provided the positioning of at least one intermediate climate zone for which the outlets of the auxiliary climate control system are to be positioned. However, it is unclear whether or not the “intermediate row” is with reference to the intermediate climate zone of the second row of seats or if it refers to another row not presently designated. Looking at the specification, it is evident that the second row is also referred to as the intermediate row in paragraphs 48 and 57. For examination purposes, it is being construed that the limitation refers to the intermediate climate zone, which is provided at the second, intermediate, row of seats based on the specification.
Claim 1 recites the term "cold". This is a relative term which renders the claim indefinite.  The term "cold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the terminology “air” and/or “outlet” are cold” to define the air exiting the “cold air outlet” and the type of outlet by a temperature of the air flowing therethrough. However, this causes the claim limitations to be indefinite, as it is unclear what is considered “cold” to provide the “outlet” and “air” as the claimed “cold air outlet” and “cold air”. The specification provides that ambient air, 75, is introduced into the front HVAC, 12. This air is then provided to split into a stream which flows through the evaporator, 89, and heat exchanger, 76 (par. 33-34; figure 1A). Furthermore, a portion of the air flow, 75A, into another secondary passage, 77A, which is cooled by the evaporator, 89. Upon exit from the evaporator, 89, the air, 75B, which is stated to be cold air is discharged via a cold air outlet, 45, into the cold air duct, 16 (par. 35; figure 1A). When the cold air is discharged from the cold air outlet, 45, into the cold air duct, it is considered to be cold air, 17.  From this, it appears that the cold air outlet and cold air are defined by air which has passed through the evaporator, 89, of the front HVAC system, which would be understood in the art, and in view of the specification, to cool the air to produce at least cooler air than at the inlet into the evaporator, 89. Therefore, for examination purposes, it is being construed that the cold air outlet is an outlet downstream from the evaporator of the front HVAC, wherein cold air is the air produced from the cold air outlet.
Claim limitation “heat control system”, described in claim 1 and 6, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraphs 4, 43, 53 discuss that electrical current to PTC heaters may be controlled, but it is not provided the definition, either implicitly or explicitly, of the “heat control system” so as to lead one having ordinary skill within the art to the structure required to perform the claimed function thereof. For this, one For examination purposes, it is being interpreted that the “heat control system” is any electrical supply, and the equivalent thereof, that can provide control of the air temperature exiting from the PTC heater.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 2-10, depending either directly or indirectly from rejected claim 1, are further rejected under 35 U.S.C. 112(b).
Claims 7-9, depending either directly or indirectly from rejected claim 6, are further rejected under 35 U.S.C. 112(b).
Claim 5 recites the term "cold". This is a relative term which renders the claim indefinite.  The term "cold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the terminology “outlet” is coupled with “cold” to define the air exiting the “cold air outlet” and the type of outlet by a temperature of the air flowing therethrough. However, this causes the claim limitations to be indefinite, as it is unclear what is considered “cold” to provide the “outlet” as the claimed “cold air outlet”. The specification provides that ambient air, 75, is introduced into the front HVAC, 12. This air is then provided to split into a stream which flows through the evaporator, 89, and heat exchanger, 76 (par. 33-34; figure 1A). Furthermore, a portion of the air flow, 75A, into another secondary passage, 77A, which is cooled by the evaporator, 89. Upon exit from the evaporator, 89, the air, 75B, which is stated to be cold air is discharged via a cold air outlet, 45, into the cold air duct, 16 (par. 35; figure 1A). When the cold air is discharged from the cold air outlet, 45, into the cold air duct, it is considered to be cold air, 17.  From this, it appears that the cold air outlet and cold air are defined by air which has passed through the evaporator, 89, of the front HVAC system, Therefore, for examination purposes, it is being construed that the cold air outlet is an outlet downstream from the evaporator of the front HVAC, wherein cold air is the air produced by the cold air outlet.
Claims 6-9, depending either directly or indirectly from rejected claim 5, are further rejected under 35 U.S.C. 112(b).
Claim 11 recites the term "cold". This is a relative term which renders the claim indefinite.  The term "cold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the terminology “air” and/or “outlet” are coupled with “cold” to define the air exiting the “cold air outlet” and the type of outlet by a temperature of the air flowing therethrough. However, this causes the claim limitations to be indefinite, as it is unclear what is considered “cold” to provide the “outlet” and “air” as the claimed “cold air outlet” and “cold air”. The specification provides that ambient air, 75, is introduced into the front HVAC, 12. This air is then provided to split into a stream which flows through the evaporator, 89, and heat exchanger, 76 (par. 33-34; figure 1A). Furthermore, a portion of the air flow, 75A, into another secondary passage, 77A, which is cooled by the evaporator, 89. Upon exit from the evaporator, 89, the air, 75B, which is stated to be cold air is discharged via a cold air outlet, 45, into the cold air duct, 16 (par. 35; figure 1A). When the cold air is discharged from the cold air outlet, 45, into the cold air duct, it is considered to be cold air, 17.  From this, it appears that the cold air outlet and cold air are defined by air which has passed through the evaporator, 89, of the front HVAC system, which would be understood in the art, and in view of the specification, to cool the air to produce at least cooler air than at the inlet into Therefore, for examination purposes, it is being construed that the cold air outlet is an outlet downstream from the evaporator of the front HVAC, wherein cold air is the air produced from the cold air outlet.
Claims 12-16, depending either directly or indirectly from rejected claim 11, are further rejected under 35 U.S.C. 112(b).
Claim 14 recites the terminology "substantially uniform". This is a relative term which renders the claim indefinite.  The terminology “substantially uniform" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the terminology “substantially” is coupled with “uniform” to define the air temperature provided within the vehicle when the passenger cabin is provided with a single climate zone. However, this causes the claim limitation to be indefinite, as it is unclear what is considered “substantially uniform” as claimed”. The specification provides a single reference to the terminology “substantially uniform” in paragraph 6 to provide that there is a single climate zone. More so, paragraph 63 begins to discuss the single zone climate zone embodiment, but fails to provide examples or definition to the terminology of “substantially uniform” with regards to the desired state of the temperature or exemplary range of temperatures to provide that the temperature is “substantially uniform” . Due to this, one having ordinary skill within the art would not be apprised of the metes and bounds of the claim with regards to what is considered to be “substantially uniform”. Therefore, for examination purposes, it is being construed the claim is directed towards maintaining an air temperature throughout the single climate zone.
Claims 15-16, depending either directly or indirectly from rejected claim 14, are further rejected under 35 U.S.C. 112(b).
Claim 17 recites the term "cold". This is a relative term which renders the claim indefinite.  The term "cold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the terminology “air” is coupled with “cold” to define the air exiting the front HVAC unit. However, this causes the claim limitation to be indefinite, as it is unclear what is considered “cold” to provide the “air” as the claimed “cold air”. The specification provides that ambient air, 75, is introduced into the front HVAC, 12. This air is then provided to split into a stream which flows through the evaporator, 89, and heat exchanger, 76 (par. 33-34; figure 1A). Furthermore, a portion of the air flow, 75A, into another secondary passage, 77A, which is cooled by the evaporator, 89. Upon exit from the evaporator, 89, the air, 75B, which is stated to be cold air is discharged via a cold air outlet, 45, into the cold air duct, 16 (par. 35; figure 1A). When the cold air is discharged from the cold air outlet, 45, into the cold air duct, it is considered to be cold air, 17.  From this, it appears that the cold air outlet and cold air are defined by air which has passed through the evaporator, 89, of the front HVAC system, which would be understood in the art, and in view of the specification, to cool the air to produce at least cooler air than at the inlet into the evaporator, 89. Therefore, for examination purposes, it is being construed cold air is the air produced downstream from an evaporator of the front HVAC unit.
Claims 18-20
Claim 18 recites the term "cold". This is a relative term which renders the claim indefinite.  The term "cold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the terminology “air” is coupled with “cold” to define the air exiting the front HVAC unit. However, this causes the claim limitation to be indefinite, as it is unclear what is considered “cold” to provide the “air” as the claimed “cold air”. The specification provides that ambient air, 75, is introduced into the front HVAC, 12. This air is then provided to split into a stream which flows through the evaporator, 89, and heat exchanger, 76 (par. 33-34; figure 1A). Furthermore, a portion of the air flow, 75A, into another secondary passage, 77A, which is cooled by the evaporator, 89. Upon exit from the evaporator, 89, the air, 75B, which is stated to be cold air is discharged via a cold air outlet, 45, into the cold air duct, 16 (par. 35; figure 1A). When the cold air is discharged from the cold air outlet, 45, into the cold air duct, it is considered to be cold air, 17.  From this, it appears that the cold air outlet and cold air are defined by air which has passed through the evaporator, 89, of the front HVAC system, which would be understood in the art, and in view of the specification, to cool the air to produce at least cooler air than at the inlet into the evaporator, 89. Therefore, for examination purposes, it is being construed cold air is the air produced downstream from an evaporator of the front HVAC unit.
Claim 19 recites the term "cold". This is a relative term which renders the claim indefinite.  The term "cold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the terminology “air” is coupled with “cold” to define the air exiting the front HVAC unit. However, this causes the claim cold” to provide the “air” as the claimed “cold air”. The specification provides that ambient air, 75, is introduced into the front HVAC, 12. This air is then provided to split into a stream which flows through the evaporator, 89, and heat exchanger, 76 (par. 33-34; figure 1A). Furthermore, a portion of the air flow, 75A, into another secondary passage, 77A, which is cooled by the evaporator, 89. Upon exit from the evaporator, 89, the air, 75B, which is stated to be cold air is discharged via a cold air outlet, 45, into the cold air duct, 16 (par. 35; figure 1A). When the cold air is discharged from the cold air outlet, 45, into the cold air duct, it is considered to be cold air, 17.  From this, it appears that the cold air outlet and cold air are defined by air which has passed through the evaporator, 89, of the front HVAC system, which would be understood in the art, and in view of the specification, to cool the air to produce at least cooler air than at the inlet into the evaporator, 89. Therefore, for examination purposes, it is being construed cold air is the air produced downstream from an evaporator of the front HVAC unit.
Claim 20 recites the term "cold". This is a relative term which renders the claim indefinite.  The term "cold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the terminology “air” is coupled with “cold” to define the air exiting the front HVAC unit. However, this causes the claim limitation to be indefinite, as it is unclear what is considered “cold” to provide the “air” as the claimed “cold air”. The specification provides that ambient air, 75, is introduced into the front HVAC, 12. This air is then provided to split into a stream which flows through the evaporator, 89, and heat exchanger, 76 (par. 33-34; figure 1A). Furthermore, a portion of the air flow, 75A, into another secondary passage, 77A, which is cooled by the evaporator, 89. Upon exit from the par. 35; figure 1A). When the cold air is discharged from the cold air outlet, 45, into the cold air duct, it is considered to be cold air, 17.  From this, it appears that the cold air outlet and cold air are defined by air which has passed through the evaporator, 89, of the front HVAC system, which would be understood in the art, and in view of the specification, to cool the air to produce at least cooler air than at the inlet into the evaporator, 89. Therefore, for examination purposes, it is being construed cold air is the air produced downstream from an evaporator of the front HVAC unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1), in view of SCHULZE (EP 125321 A2 – published 15 May, 2002, see provided English Translation/Foreign Patent Document submitted on 8 October, 2019 for citations).
As to claim 1 (as interpreted in the rejection of claim 1 under 35 U.S.C. 112(a), 112(b), and 112(f)), OGISO discloses a vehicle (par. 26, line 1) having a passenger compartment (shown in figure 1) with a front row of seats(1a and 1b; par. 26, lines 1-10) defining first and second front climate zones (wherein the first climate zone is associated with the driver seat, 1a, and the second climate zone is associated with the front passenger seat, 1b),a second row of seats (2; par. 26, lines 2-4) behind the front row of seats (figure 1) defining at least one intermediate climate zone (one intermediate climate zone is associated with second row seating, 2), and a third row of seats (3; par. 26, lines 2-4) behind the second row of seats (figure 1) defining one rear climate zone (one rear climate zone is associated with third row seating, 3), the vehicle further comprising:
a front HVAC unit (10; par. 27, lines -4; par. 28, line 1 – par. 29, line 5) mounted in a forward portion of the vehicle (par. 28, line 1- par. 29, line 5) and including front air outlets (34-37 and 26-27) that are configured to provide heated and cooled air to the first and second climate zones (par. 41, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10), and wherein the front HVAC unit further includes a cold air outlet (17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from evaporator, 13, of the front HVAC);
an auxiliary climate control system (60; par. 27, lines 2-4) configured to selectively heat and cool (par. 56, line 1- par. 61, line 9) air exiting one or more outlets (75-76, 79-80, and 85-86; par. 63, lines 12-16; par. 66, lines 1-7; par. 69, lines 1-6) positioned behind the intermediate climate zone in the rear climate zone (par. 56, lines 5-8, in which it would be provide that the auxiliary climate control system is positioned at the rear of the vehicle between the interior panel and an exterior panel), the auxiliary climate control system including an auxiliary heater 63;par. 57, lines 1-4) and an auxiliary evaporator (62; par. 57, lines 1-4), wherein the auxiliary heater core and the auxiliary evaporator are both positioned behind the intermediate climate zone (par. 56, lines 5-8, in view of figures 1, 4, and 5 which provide that the positioning of the auxiliary heater core and auxiliary evaporator would be interior to an exterior vehicle panel and interior panel at the rear of the vehicle, which is behind the second row of seats which designates the intermediate climate zone).
However, OGISO does not further disclose an electrically-powered Positive Thermal Coefficient (PTC) heater connected to the cold air outlet of the front HVAC unit, the electrically-powered PTC heater including an electricity-to-air heat exchanger configured to selectively heat cold air entering the electrically-powered PTC heater, and wherein the electrically-powered PTC heater includes a heat control system that is configured to control a temperature of air exiting the electrically-powered PTC heater, the electrically-powered PTC heater further including at least one air outlet configured to supply heated air from the electrically-powered PTC heater to the at least one intermediate climate zone of the passenger compartment.
SCHULZE, however, is within the field of endeavor provided a vehicle with an HVAC system (par. 1, line 1). SCHULZE teaches wherein there is a front HVAC unit (par. 11, lines 1-2; structure shown in figure 1) which includes front air outlets (15 and 15’; par. 45, lines 3-4) to provide air to passengers in a front area of the vehicle and a cold air outlet (see positioning in annotated figure 2 of SCHULZE). An electrically-powered Positive Thermal Coefficient (PTC) heater (16, 16’, and 16’’ in combination with 17, 17’, 18, and 18’ which provide control thereof; par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6) connected to the cold air outlet of the front HVAC unit (par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heaters are provided within air ducts which lead from the cold air outlet, defined in annotated figure 2 of SCHULZE, to cause fluid connection to the cold air outlet, wherein the cold air outlet is downstream of the evaporator 5, discussed in par. 43, lines 9-10), with the electrically-powered PTC heater including an electricity-to-air heat exchanger (body, 16, 16’, 16’’, of the PTC which emits heat produced by electricity being supplied to the PTC) configured to selectively heat cold air entering the electrically-powered PTC (par. 10, line 1 – par. 13, line 3). Further, SCHULZE teaches wherein the electrically-powered PTC heater includes a heat control system that is configured to control a temperature of air exiting the electrically-powered PTC heater (combination of sensors 17, 17’ and actuators 18, 18’ used to operate the electrically-powered PTC heater, as stated within par. 41, lines 1-5), and there is further at least one outlet of the electrically-powered PTC heater (see annotated figure 2 of SCHULZE) configured to supply heated air from the electrically-powered PTC (8a, 8a’, 22, 22’, 23, and 23’) to at least one passenger zone behind a front passenger zone (11, 11’, 13, 13’, and 16a are discussed in paragraphs 40, 44, 45 and 50 to provide air to the rear of the vehicle; further, paragraph 12 discusses the intended use and goal of the invention is to aid in providing a pleasant temperature to passengers in the rear of the vehicle by compensating for heat losses of the air flowing from the front of the vehicle to the rear of the vehicle, wherein passengers of the front are further provided air as discussed in paragraph 8). Particularly, the addition of the PTC heaters, heat control system, and structural arrangement relative to the cold air outlet and at least one air outlet, allows for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air outlet of OGISO (17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6) which is further connected via ducting to air 49, 50, 52, and 53; par. 45, line 1 – par. 53, line 6) is provided with the electrically-powered PTC heaters including an electricity-to-air heat exchanger configured to selectively heat cold air entering the electrically-powered PTC heater, a heat control system that is configured to control a temperature of air exiting the electrically-powered PTC heater, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the intermediate climate zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the intermediate climate zone.

    PNG
    media_image1.png
    960
    1124
    media_image1.png
    Greyscale

Annotated Figure 2 of SCHULZE

As to claim 2, OGISO, as modified by SCHULZE, further discloses wherein the auxiliary heater core includes first and second zones (first and second zones of the auxiliary heater core, 63, are defined by the volume of the core exposed by the air mix door, 66; further a depiction of zones in annotate figure 4 of OGISO) that are configured to supply conditioned air to first and second portions of the rear climate zone (par. 60, line 1 –par. 61, line 9).

    PNG
    media_image2.png
    705
    882
    media_image2.png
    Greyscale

Annotated Figure 4 of OGISO

As to claim 3, OGISO, as modified by SCHULZE, discloses a mode door(68) downstream the first and second zones of the auxiliary heater core (see annotated figure 4 of  OGISO). However, OGISO, as modified, does not explicitly disclose wherein the auxiliary climate control system includes a first mode door downstream a first zone of the auxiliary heater core and a second mode door downstream from the second zone of the auxiliary heater core.
However, OGISO does describe that in the front HVAC system various mode doors (32, 33, 34a, 35a, 36a, 37a, 38, 39, 48, 51, 52, and 53 which are depicted in figure 2), that are downstream of first and second zones of the heater core (two portions of the heater core,14,) of the front HVAC. It is provided in the description of each of these that they may be opened and closed, such that it would be evident based on the mode of operation of the system, either heating or cooling, that airflow can be directed in a desired manner through either the ducts or outlets associated with the corresponding mode doors which are associated with right front, center front, left front, intermediate zone left, intermediate zone center, and intermediate zone right airflow zones. Looking at the auxiliary climate control system, the mode door (68) only provides airflow to be directed to either roof outlets (73, 74,75, and 76) of the rear and intermediate zones or pillar/foot outlets (77,78,79,80,81, 82,83, 84, 85, and 86) (as shown in figure 4, if the airflow door, 68,is positioned as shown only airflow may only exit to the roof outlets, whereas if the airflow door, 68, slides to the second dotted and dashed line position, airflow may only flow to the floor and pillar outlets). This is limited in the capability and airflow control of the auxiliary climate control system, compared to the front HVAC system, such that it may be within the ordinary skill within the art to provide that various mode doors are provided within each of the ducts or outlets of the auxiliary climate control system to provide more flow control to various outlets, than presently provided by the single mode door, 68. This is strong evidence that i.e. opening and closing specific outlets or ducts to the fluid flow downstream of a heater core for desired airflow routing, to accomplish the aim of OGISO of providing enhanced comfort of passengers seated on the second and third row seating as stated in par. 8, lines 6-8). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify OGISO such that the auxiliary climate control system includes a first mode door downstream the first zone of the auxiliary heater core (a first mode door in any one of the outlets 73, 74, 75, 76, 77,78,79,80,81, 82,83, 84, 85, and 86, or ducting leading thereto) and further a second mode door downstream the second zone of the auxiliary heater core (a second mode door in any one of the outlets 73, 74, 75, 76, 77,78,79,80,81, 82,83, 84, 85, and 86, or ducting leading thereto, which is not defined as the first mode door), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of opening and closing specific outlets or ducts to the fluid flow downstream of a heater core for desired airflow routing, to accomplish the aim of OGISO of providing enhanced comfort of passengers seated on the second and third row seating as stated in par. 8, lines 6-8.

As to claim 4, OGISO, as modified by SCHULZE, further discloses wherein the auxiliary climate control system includes a blower (61) configured to force air through the auxiliary evaporator and through the auxiliary heater core (par. 58, lines 1-2). More so, as modified to incorporate various mode doors, i.e., first and second mode doors, if the airflow is claim 4 depends from claim 3). Again, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify OGISO to incorporate the first and second mode doors as provided, such that the auxiliary climate control system includes a first mode door downstream the first zone of the auxiliary heater core (a first mode door in any one of the outlets 73, 74, 75, 76, 77,78,79,80,81, 82,83, 84, 85, and 86, or ducting leading thereto) and further a second mode door downstream the second zone of the auxiliary heater core (a second mode door in any one of the outlets 73, 74, 75, 76, 77,78,79,80,81, 82,83, 84, 85, and 86, or ducting leading thereto, which is not defined as the first mode door), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of opening and closing specific outlets or ducts to the fluid flow downstream of a heater core for desired airflow routing, to accomplish the aim of OGISO of providing enhanced comfort of passengers seated on the second and third row seating as stated in paragraph 8, lines 6-8.

As to claim 11(as interpreted in the rejection of claim 11 under 35 U.S.C. 112(b)), OGISO discloses a vehicle (par. 26, line 1) having a passenger compartment (shown in figure 1) with at least first(1a and 1b; par. 26, lines 1-10), second(2; par. 26, lines 2-4), and third rows (3; par. 26, lines 2-4) of seats, the vehicle including a climate control system comprising:
10; par. 27, lines -4; par. 28, line 1 – par. 29, line 5) configured to be mounted in a forward portion of the vehicle (par. 28, line 1- par. 29, line 5), wherein the front HVAC unit is configured to provide conditioned air to first row of seats (par. 41, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10), and wherein the front HVAC unit further includes a cold air outlet that provides only cold air (17; par. 33, lines 1-5);
left and right air ducts (44 and 46 are left ducts as defined in par. 48, lines 1-3 and 45 and 47 are right ducts as defined in par. 48, lines 1-3);
left and right air outlets (49 and 52 are left air outlets defined in par. 50, lines 1-11 and par. 52, line 1- par. 53, line 3; 50 and 53 are right air outlets defined in par. 50, line 1-11 and par. 52, line 1 – par. 53, line 3) positioned behind the first row of seats (at least outlets 52 and 53 are positioned at the center console rear face which is adjacent to the backrests of the front row seats, 1a and 1b, such that the outlets, 52 and 53, are provided behind the first row of seats) and connected to the left and right ducts and distributing air to left and right side portions of the passenger compartment behind the first row of seats (par. 50, line 1- 11 and par.52, line 1 – par. 53, line 3);
an auxiliary climate control system (60; par. 27, lines 2-4) configured to selectively heat and cool (par. 56, line 1- par. 61, line 9) air exiting one or more outlets (75-76, 79-80, and 85-86; par. 63, lines 12-16; par. 66, lines 1-7; par. 69, lines 1-6) positioned  in a rear portion of the vehicle behind the first row(par. 56, lines 5-8, in which it would be provide that the auxiliary climate control system is positioned at the rear of the vehicle between the interior panel and an exterior panel), the auxiliary climate control system including an auxiliary heater core(63;par. 57, lines 1-4) and an auxiliary evaporator (62; par. 57, lines 1-4), wherein the auxiliary heater core and the auxiliary evaporator are both mounted behind the second row of seats (par. 56, lines 5-8, in view of figures 1, 4, and 5 which provide that the positioning of the auxiliary heater core and auxiliary evaporator would be interior to an exterior vehicle panel and interior panel at the rear of the vehicle, which is behind the second row of seats).
However, OGISO does not further disclose an electrically-powered heater including an electricity-to-air heat exchanger positioned in a console of the vehicle and connected to the cold air outlet of the front HVAC unit whereby cold air from the cold air outlet passes through the electrically-powered heater, and wherein left and right ducts extend from the electricity-to-air heat exchanger of the electrically-powered PTC heater.
SCHULZE, however, is within the field of endeavor provided a vehicle with an HVAC system (par. 1, line 1). SCHULZE teaches wherein there is a front HVAC unit (par. 11, lines 1-2; structure shown in figure 1) which includes front air outlets (15 and 15’; par. 45, lines 3-4) to provide air to passengers in a front area of the vehicle and a cold air outlet (see positioning in annotated figure 2 of SCHULZE). An electrically-powered heater (16, 16’, and 16’’, which are PTC heaters, in combination with 17, 17’, 18, and 18’ which provide control thereof; par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6) including an electricity-to-air heat exchanger (body, 16, 16’, 16’’, of the PTC which emits heat produced by electricity being supplied to the PTC) positioned in a console (par. 42, lines 1-5) of the vehicle and connected to the cold air outlet of the front HVAC unit (par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heaters are provided within air ducts which lead from the cold air outlet, defined in annotated figure 2 of SCHULZE, to cause fluid connection to the cold air outlet, wherein the cold air outlet is downstream of the evaporator 5, discussed in par. 43, lines 9-10), whereby cold air from the cold air outlet passes through the electrically-powered heater (see annotated figure 2 of SCHULZE wherein cold air from the cold air outlet then is directed to the electrically-powered PTC heater; par. 13, lines 1-3). Further, SCHULZE teaches wherein left and right ducts (10, 10’, 11, 11’, 13, and 13’) extend from the electricity-to-air heat exchanger of the electrically-powered PTC heater (see annotated figure 2 of SCHULZE). Particularly, the addition of the electrically-powered heaters, and structural arrangement relative to the cold air outlet and left and right ducts, allows for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air outlet of OGISO (17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6) which is further connected via left and right ducting to left and right outlets positioned to supply air to the intermediate climate zone (49, 50, 52, and 53; par. 45, line 1 – par. 53, line 6) is provided with the electrically-powered heaters including an electricity-to-air heat exchanger within a console which have the left and right ducts extending from the electricity-to-air heat exchanger of the electrically-powered heater, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the intermediate climate zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the intermediate climate zone.

As to claim 12, OGISO, as modified by SCHULZE, further discloses wherein the left and right air outlets are configured to direct air from the left and right ducts onto inner surface of left and right windows of the vehicle behind the first row (as air flow is directed out of the outlets, 49,50, 52, and 53, to the second row, it is provided that the airflow is directed to the inner surface of left and right windows due to the mixing and stirring of the air as it flows out of the air outlets within the second row).

As to claim 13, OGISO, as modified SCHULZE, further discloses wherein the auxiliary climate control system includes ducts(69, 70, 71, and 72; par 63, line 1 – par. 63, line 5) extending to air outlets (73,74, 77, 78, 81, 82, 83, and 84) positioned adjacent to the second row of seats(par. 63, lines 3-5 and 8-12; par. 65, lines 1-7; par. 67, line 1- par. 68, line 7) and to air outlets(75, 76, 79, 80, 85, and 86) positioned adjacent the third row of seats (par. 63, lines 5-8 and 12-16; par. 66, lines 1-7;par. 69, lines 1-6).

As to claim 14(as interpreted in the rejection of claim 14 under 35 U.S.C. 112(b)), OGISO, as modified by SCHULZE, further discloses the first, second, and third rows of seats comprise a single climate zone (1a, 1b,2, and 3 are defined as the climate zone within the passenger compartment of the vehicle), and the climate control system is configured to maintain an air temperature throughout the single climate zone (in that air is supplied via the outlets to the third and second rows, which is capable of mixing with air within the first row of the passenger compartment to reach a temperature throughout the single climate zone, more so, the climate control system, 60, may be operated to a predetermined temperature that is the same as the front HVAC,10, to provide that the climate control system ensure maintaining an air temperature throughout the single climate zone, in addition to the operation of the front HVAC, 10).

As to claim 15, OGISO, as modified by SCHULZE, further discloses including at least one mode door (68) operably connected to the auxiliary heater core (see figure 4 of OGISO, wherein the door slides to direct air in a desired manner, as disclosed in par. 62, lines 1-5) to control flow of air from the one or more air outlets (75-76, 79-80, and 85-86; par. 63, lines 12-16; par. 66, lines 1-7; par. 69, lines 1-6) to at least one panel outlet (at least of outlets 73-76, 81-86; par. 63, lines 1-16, par. 67, line 1- par. 69, line 6) and to at least one floor outlet (at least of outlets 77-80; par. 65,line 1- par. 66, line 7) located in a rear portion of the vehicle behind the first row (wherein par. 63, line 1 – par. 69, line 6 provide that the airflow is to the third and second row seating sections, which are depicted in figure 1 of OGISO to be behind the first row).

As to claim 16, OGISO, as modified by SCHULZE, taught the electrically-powered heaters, but did not disclose wherein the electrically-powered heaters were comprised of a PTC heater.
SCHULZE, however, further discloses wherein the electrically-powered heaters (16, 16’, and 16’’) are PTC heaters (par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6). Particularly, SCHULZE teaches that if the electrically-powered heaters have PTC characteristics, such that the electrically-powered heaters have a heating conductor that has a positive temperature coefficient, the rapid heating and self-regulating heating can be accomplished (par. 16, lines 1-3). Thus, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to modify OGISO further with the teachings of SCHULZE to incorporate that the electrically-powered heaters are PTC heaters to ensure rapid and self-regulated heating.

As to claim 17(as interpreted in the rejection of claim 17 under 35 U.S.C. 112(b)), OGISO discloses a method of controlling air temperature in multiple zones (par8, lines 1-8) of a passenger compartment of a motor vehicle (par. 26, line 1), the method comprising:
10; par. 27, lines -4; par. 28, line 1 – par. 29, line 5) to provide independently-controlled (par. 27, line 1 – par. 28, line 6, in view of par. 56, lines 1-8, which provide that the front HVAC is independently-controlled from another HVAC unit, such that the front HVAC provides conditioning to generally the front of the vehicle, while the other HVAC unit provide conditioning to the rear of the vehicle) conditioned air to first and second zones (1a and 1b) of the passenger compartment (par. 41, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10);
causing cold air (air which passes through passage, 17; par. 33, lines 1-5) from the front HVAC unit to flow rearwardly (air flowing in passage, 17, flows rearward to outlets, 49, 50, 52, and 53) through a center console (6) of the motor vehicle (at least air flows through ducting that enables the air to be output through outlets 52 and 53 which are disposed on a rear of the center console, 6; par. 53, lines 1-6)
distributing air (distribution occurs via outlets, 49, 50, 52, and 53 to the first rear zone, 2, as described in par. 49, line 1 – par. 53, line 6 to a first rear zone of the passenger compartment (to at least zone, 2, wherein the second row seats are disposed) that is located behind the first and second front zones (1a and 1b) of the passenger compartment(par. 26, lines 1-4);  
utilizing an auxiliary climate control system (60; par. 27, lines 2-4) having an auxiliary heater core(63;par. 57, lines 1-4) and an auxiliary evaporator (62; par. 57, lines 1-4) located behind the first rear zone(par. 56, lines 5-8, in view of figures 1, 4, and 5 which provide that the positioning of the auxiliary heater core and auxiliary evaporator would be interior to an exterior vehicle panel and interior panel at the rear of the vehicle, which is behind the second row of seats, 2, defined as the first rear zone) to supply conditioned air to a second rear zone(par. 56, lines 1-8; par. 63, lines 12-16; par. 66,lines 1-7; par. 69, lines 1-6) that is located behind the first rear zone (third row seats, 3, are located behind the second row seats, 2; par. 26, lines 1-4).
However, OGISO does not further disclose wherein the cold air that flows rearwardly through a center console is directed to an electrically-powered heater disposed in the center console, using an electricity-to-air heat exchanger of the electrically-powered heater to heat the cold air from the front HVAC unit, and distributing the air that has been heated by the electricity-to-air heat exchanger to the first rear zone of the passenger compartment.
SCHULZE, however, is within the field of endeavor provided a vehicle with an HVAC system (par. 1, line 1). SCHULZE teaches wherein there is a front HVAC unit (par. 11, lines 1-2; structure shown in figure 1) which includes front air outlets (15 and 15’; par. 45, lines 3-4) to provide air to passengers in a front area of the vehicle and a cold air outlet (see positioning in annotated figure 2 of SCHULZE). An electrically-powered heater (16, 16’, and 16’’, which are PTC heaters, in combination with 17, 17’, 18, and 18’ which provide control thereof; par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6) including an electricity-to-air heat exchanger (body, 16, 16’, 16’’, of the PTC which emits heat produced by electricity being supplied to the PTC) is positioned in a console (par. 42, lines 1-5) of the vehicle such that cold air flowing through the console(par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heaters are provided within air ducts which lead from the cold air outlet, defined in annotated figure 2 of SCHULZE, to cause fluid connection to the cold air outlet, wherein the cold air outlet is downstream of the evaporator 5, discussed in par. 43, lines 9-10) is directed to the electricity-to-air heat exchanger of the electrically-powered heater to heat the cold air from the front HVAC unit (see annotated figure 2 of SCHULZE wherein cold air from the cold air outlet then is directed to the electrically-powered PTC heater; par. 13, lines 1-3), and then directing the air 11, 11’, 13, 13’, and 16a are discussed in paragraphs 40, 44, 45 and 50 to provide air to the rear of the vehicle; further, paragraph 12 discusses the intended use and goal of the invention is to aid in providing a pleasant temperature to passengers in the rear of the vehicle by compensating for heat losses of the air flowing from the front of the vehicle to the rear of the vehicle, wherein passengers of the front are further provided air as discussed in paragraph 8). Particularly, the addition of the electrically-powered heaters, and structural arrangement relative to the cold air outlet, console, and rear zone of the passenger compartment, allows for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air of OGISO directed through the console is directed into an electricity-to-air heat exchanger of an electrically-powered heater positioned within the console prior to being distributed to a first rear zone of the passenger compartment, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the first rear zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the first rear zone.

As to claim 18(as interpreted in the rejection of claim 18 under 35 U.S.C. 112(b)), OGISO, as modified by SCHULZE, further discloses causing cold air exiting the front HVAC unit to be distributed to the first rear zone without further cooling of the cold air after the cold air has exited the front HVAC unit (see figure 2 of OGISO which provides that upon exit from the front HVAC the cold air, generated by the airflow passing over the front HVAC evaporator, 13, and being directed within passage, 17, is only distributed to the air ducts and air outlets of the first rear zone, 49, 50, 52, and 53, without being provided further cooling).

As to claim 19(as interpreted in the rejection of claim 19 under 35 U.S.C. 112(b)), OGISO, as modified by SCHULZE, taught being provided electrically-powered heaters within the center console (see rejection of claim 17).
However, OGISO, as modified by SCHULZE, does not further disclose utilizing a single zone PTC heater having an electricity-to-air heat exchanger disposed in the center console to heat cold air from the front HVAC unit.
SCHULZE, however, teaches utilizing a single zone PTC heater (16’’, in combination with the sensors and actuators discussed for control; par.41, lines 3-4 ; par. 42, lines 1-5; figure 2) having an electricity-to-air heat exchanger (16’’) disposed in the center console (par. 42, lines 1-5) to heat cold air from the front HVAC unit (par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heater is provided within air duct in the center console ;par. 13, lines 1-3). Particularly, the addition of the addition of a single zone PTC heater having an electricity-to-air heat exchanger disposed in the center console to heat cold air from the front HVAC for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air of OGISO directed through the console is directed into a single zone PTC heater which includes an electricity-to-air heat exchanger to heat the cold air from the front HVAC unit, as taught by SCHULZE, for the purpose of ensuring 

As to claim 20(as interpreted in the rejection of claim 20 under 35 U.S.C. 112(b)), OGISO, as modified by SCHULZE, taught being provided electrically-powered heaters within the center console (see rejection of claim 17).
However, OGISO, as modified by SCHULZE, does not further disclose utilizing a dual-zone PTC heater having an dual-zone electricity-to-air heat exchanger disposed in the center console to independently heat cold air from the front HVAC unit to form first and second streams of air that are separated by a divider.
SCHULZE, however, teaches utilizing a dual zone PTC heater (16’’, in combination with the sensors and actuators discussed for control, wherein one zone feeds to air into 10, while the second zone feeds air into 10’; par.41, lines 3-4 ; par. 42, lines 1-5; figure 2) having a dual zone electricity-to-air heat exchanger (16’’) disposed in the center console (par. 42, lines 1-5) to independently heat cold air (independent in that air flows through the two zones, such that air of one zone is not further directed to the second zone or vice versa, so as to heat the cold air) from the front HVAC unit (par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heater is provided within air duct in the center console ;par. 13, lines 1-3) to form first and second streams (8a and 8a’) of conditioned air that are separated by a divider (structure central to 10 and 10’ which provides branching of the fluid streams; see figure 2 of SCHULZE). Particularly, the addition of the addition of a dual zone PTC heater having a dual zone electricity-to-air heat exchanger disposed in the center console to independently heat cold air from the front HVAC to form first and second streams of conditioned air separated by a divider enable optimal heating of par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air of OGISO directed through the console is directed into a dual zone PTC heater which includes a dual zone electricity-to-air heat exchanger to independently heat the cold air from the front HVAC unit to a first and second stream which is separated by a divider, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the second row of seats.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1), in view of SCHULZE (EP 125321 A2 – published 15 May, 2002, see provided English Translation/Foreign Patent Document submitted on 8 October, 2019 for citations) and KAKIZAKI (US 8,997,837 B2 – published 7 April, 2015).
As to claim 5(as interpreted in the rejection of claim 5 under 35 U.S.C. 112(b)), OGISO, as modified by SCHULZE, does not further disclose a powered blower operably connected to the cold air outlet and positioned in a center console of the vehicle behind the front HVAC unit.
KAKIZAKI is within the field of endeavor provided a vehicle (abstract, line 1) which includes an HVAC unit(10) which includes a front HVAC unit (combination of 16 and 18) mounted in a forward portion of the vehicle (col.2, lines 63-64) and including front air outlets (col.3, lines 6-7) configured to provide heated or cooled air to the front of the vehicle (col.2, lines 51-53), and wherein the front HVAC unit further includes a cold air outlet (outlet formed by opening door, 40, to enable cold air produced by the evaporator, section 56 of 20, to bypass the heater core, section 60 of 22), wherein the cold air outlet provides air is directed to a rear of the vehicle (col. 3, lines 28-44, in view of col. 2, lines 51-53). More so, KAKIZAKI teaches wherein a powered blower (36; col.3, line 29) is operably connected to the cold air outlet (wherein the blower, 36, directs airflow into the evaporator, section 56 of 20, which is enabled by door, 40, to bypass the heater core, section 60 of 22, and force airflow into the cold air outlet, outlet formed by door, 40, to bypass the heater core, section 60 of 22, which is then fed to the cold air outlets in the rear of the vehicle; figure 4A shows airflow pathway via arrows) and positioned in a center console (col.3, lines 31-35) of the vehicle behind the front HVAC unit (see figures 2 and 4A of which the blower, 36,is positioned behind the front HVAC structures, and as discussed in col.3, lines 31-35 to be extended into a front section of the center console of the vehicle, wherein the front HVAC is disclosed as being in a dashboard in front of the center console of the vehicle in col.2,lines 63-65). Specifically, KAKIZAKI discloses that positioning the blower as provided in a front portion of the center console of the vehicle (col.3, lines 31-35; figures 2 and 4a), which is understood to be behind the front HVAC which is disposed in a dashboard of the vehicle in front of the center console (col.2, lines 63-65 and col.3, lines 31-35), so as to take up space within the center console, thereby leaving a larger storage compartment for occupants (col.3,lines 32-35). It, therefore, would have been obvious to provide a powered blower connected to the cold air outlet of OGISO, which would be understood to force air through the evaporator and through the cold air outlet to the rear of the vehicle (as understood through the drawings of KAKIZAKI and disclosure of the system to be able to provide cooling and heating to the rear of the vehicle), and further the powered blower disposed within the center console behind the front HVAC unit, as taught by KAKIZAKI, for the purposes of providing air conditioning to a rear of the vehicle (col.2, lines 47-62 of KAKIZAKI) and to significantly take up col.3,lines 31-35 of KAKIZAKI). For these reasons, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated by KAKIZAKI to incorporate the powered blower connected to the cold air outlet and positioning within the center console within the structure of OGISO.

As to claim 6(as interpreted in the rejection of claim 6 under 35 U.S.C. 112(a), 112(b), and 112(f)), OGISO, as modified by SCHULZE and KAKIZAKI, previously taught in the rejection of claim 1 (claim 6 indirectly depends from claim 1), wherein the electrically-powered PTC heater includes a heat control system that is configured to control a temperature of air exiting the electrically-powered PTC heater (combination of sensors 17, 17’ and actuators 18, 18’ used to operate the electrically-powered PTC heater 16, 16’, and 16’’, as stated within par. 41, lines 1-5). Particularly, the addition of the PTC heaters, heat control system, and structural arrangement relative to the cold air outlet and at least one air outlet, allows for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). 
However, OGISO, as modified by SCHULZE, does not under the present modification disclose or teach that the heat control system controls electric current to the electricity-to-air heat exchanger to control the temperature of air exiting the PTC heater.
That being said, SCHULZE discloses wherein power is supplied to the electrically-powered PTC heater, such that power (which relates to electric current being multiplied by voltage) is supplied to the structure of the electricity-to-air heat exchanger (16, 16’, 16’’) of the PTC heater and controlled by the actuators and sensors (17, 17’, 18, and 18’; par. 41, lines 1-5),  an electricity-to-air heat exchanger is controlled via the heat control system so as to control electric current to the electricity-to-air heat exchanger of the PTC heater to control a temperature of air exiting the electrically-powered PTC heater, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the intermediate climate zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the intermediate climate zone.

As to claim 7, OGISO, as modified by SCHULZE and KAKIZAKI, further discloses wherein the intermediate climate zone includes first and second intermediate climate zones (figure 1 wherein a first intermediate climate zone could be the passenger seat of the second row, 2, behind the driver seat, 1a, and a second intermediate climate zone could be the passenger seat of the second row, 2, behind the front passenger seat, 1b), in addition to previously discussing the electrically-powered PTC heater which includes electricity-to-air heat exchanger.
However, as presently modified by SCHULZE, OGISO, does not further disclose the electricity-to-air heat exchanger of the electrically-powered PTC heater includes first and second zones that separately heat air supplied to the first and second zones of the rows behind the front row.
16, 16’, and 16’’) of the electrically-powered PTC heater (16, 16’, and 16’’ in combination with 17, 17’, 18, and 18’ which provide control thereof; par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6) includes first and second zones (16, 16’,and 16’’, which one could be considered a first zone, and another zone is any one of the three not used as the first zone) that separately heat air supplied to the first (heated air,22 and 23, is supplied to outlets, 11 and 13, from electricity-to-air heat exchanger, 16, while heated air is supplied to outlet, 16a, from electricity-to-air heat exchanger,16’’, and heated air, 22’ and 23’, is supplied to outlets, 11’ and 13’, from electricity-to-air heat exchanger, 16’) and second zones(zone not used for first zone provides heated air,22 and 23, is supplied to outlets, 11 and 13, from electricity-to-air heat exchanger, 16, while heated air is supplied to outlet, 16a, from electricity-to-air heat exchanger,16’’, and heated air, 22’ and 23’, is supplied to outlets, 11’ and 13’, from electricity-to-air heat exchanger, 16’)  within the rear seats behind the front seats (11, 11’, 13, 13’, and 16a are discussed in paragraphs 40, 44, 45 and 50 to provide air to the rear of the vehicle; further, paragraph 12 discusses the intended use and goal of the invention is to aid in providing a pleasant temperature to passengers in the rear of the vehicle by compensating for heat losses of the air flowing from the front of the vehicle to the rear of the vehicle, wherein passengers of the front are further provided air as discussed in paragraph 8). Particularly, the addition of the PTC heaters, heat control system, and structural arrangement relative to the cold air outlet and at least one air outlet, allows for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the first and second intermediate climate zones of the intermediate left seats of the intermediate climate zone, 2, represents the first zone of the intermediate climate zone, right seats of the intermediate climate zone, 2, represents the second zone of the intermediate climate zone) to further be provided with the first and second zones, respective to the first and second zones of the intermediate climate zone, of the electricity-to-air heat exchanger of the electrically-powered PTC heaters, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the intermediate climate zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the intermediate climate zones.

As to claim 8, OGISO, as modified by SCHULZE and KAKIZAKI, previously taught wherein the electrically-powered PTC heater is connected to the cold air outlet (as discussed in claim 1, wherein the electrically-powered PTC heater is fluidically connected downstream to the cold air outlet) by being positioned within ductwork downstream therefrom (as shown in annotated figure 2 of SCHULZE). OGISO, further, discloses wherein plenum (42 and 44, 45, 46, and 47) that connect from the cold air outlet(17) lead to a panel outlet (46 and 47 lead to panel outlets, 52 and 53; par. 48. Ines 1-3 and par. 52, line 1 – par. 53, line 6) and to a floor outlet (44 and 45 lead to floor outlets, 49 and 50; par. 48, line 1 – par. 49, line 11). Therefore, it is believed that the combination of OGISO, as modified by SCHULZE, provide that the electrically-powered PTC heater connected to a plenum to control flow of air to a panel outlet and a floor outlet, in view of the electrically-powered PTC heater being positioned in ducts that fluidically connect from the cold air outlet to outlets in the intermediate row (rear seating row), and is further disclosed that the outlets are panel outlets and floor outlets disclosed by OGISO.

As to claim 9, OGISO, as modified by SCHULZE and KAKIZAKI, taught the addition of the powered blower in a front portion of the center console (teachings of KAKIZAKI within the rejection of claim 5, which claim 9 indirectly depends) and that the electrically-powered PTC heater is connected to the cold air outlet in a positioned downstream to receive the cold air from the cold air outlet and positioned relative to at least one outlet so as to supply heated air from the electrically-powered PTC heater to a second row of the vehicle (e.g., the intermediate climate of the vehicle) (teachings of SCHULZE within the rejection of claim 1, which claim 9 indirectly depends).
However, it is not provided by the present modifications of SCHLUZE and KAKIZAKI within OGISO, the electrically-powered PTC heater is positioned within the center console rearward of the powered blower.
That being noted, SCHULZE, further, teaches that the electrically-powered PTC heater can be positioned within the center console (16’’ can be arranged within the center console before splitting into rear channels that direct air to rear portions of the second row seats, which define the intermediate climate zone; par. 42, line 1 – par. 43, line 4), prior to being split into ducts to supply portions of the rear of the vehicle with conditioned (i.e., heated due to the electrically-powered PTC heater heating cold air). Particularly, the addition of the electrically-powered PTC heaters, allows for optimal heating of air and compensation for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the electrically-powered PTC heater to be positioned before the splitting of the ducts (44, 45, 46, and 47 of OGISO) OGISO (left seats of the intermediate climate zone, 2, represents the first zone of the intermediate climate zone, right seats of the intermediate climate zone, 2, represents the second zone of the intermediate climate zone), as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the intermediate climate zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the intermediate climate zones. In doing so, it is believed that OGISO would be provided with the electrically-powered PTC heater within the region of duct, 42, which is downstream of the cold air outlet, 17, as depicted in figure 2 of OGISO. With the combination of OGISO, in view of SCHULZE and KAKIZAKI, would provide that the powered blower is upstream, within a front portion of the center console, so as to provide a portion of the evaporator, 13, with an airflow to be directed through the cold air outlet, 17, which would then be directed rearward through the electrically-powered PTC heater disposed within duct, 42, which receives air from the cold air outlet prior to splitting the air to various ducts directing air to the second row of seats defining the intermediate climate zone.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1), in view of SCHULZE (EP 125321 A2 – published 15 May, 2002, see provided English Translation/Foreign Patent Document submitted on 8 October, 2019 for citations), HAMAYA (JP 2008293853 A – published 4 December, 2008; please see provided English Translation and Japanese Patent Document for citations), and DEPARTMENT OF ENGERGY (NPL: “Plug-In Hybrid Electric Vehicles” – DOE (17 October 2012), “Hybrid Electric Vehicles” - DOE (14 October 2012), and “All-Electric Vehicles” - DOE (18 October 2012); all of which are from the same webpage and wherein DEPARTMENT OF ENERGY is referred herein as DOE).
As to claim 10, OGISO, as modified by SCHULZE, does not further disclose the vehicle comprises an electrically powered vehicle, and including: a high voltage traction battery positioned below a center console of the vehicle.
However, HAMAYA is within the relevant field of endeavor provided a vehicle and design of the vehicle (par. 2, lines 18-25). First, HAMAYA discloses that hybrid vehicles, which include electric motors and internal combustion engines/fuel cells, and electric vehicles, which include electric motors, powered by supplying electricity from a power storage device to the electric motors have been studied and put to practical use (par. 2, lines 18-25). HAMAYA teaches that a high voltage traction battery (21 which includes 40/41 and 50/51; par. 45, lines 416-419) can be positioned below a center console (par. 20, lines 167-168; figures 1, 5, and 9, which provide that the battery is within the center console between the front drivers and passenger seats, 8 and 9) for the purpose of widen the trunk room of the vehicle (par. 5, lines 53-58). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the vehicle of OGISO is an electric vehicle which incorporates the high-voltage traction battery below the center console of the vehicle, as taught by HAMAYA. Particularly, it is a known concept that hybrid, plug-in hybrid, and all-electric vehicles provide benefits of high fuel economy with lower emissions in the power and range of conventional vehicles (pg. 1, par. 1 of Hybrid Electric Vehicles” - DOE (14 October 2012)), reduction in operational costs and petroleum consumption compared to conventional vehicles (pg. 1, par. 1 of Plug-In Hybrid Electric Vehicles” - DOE (17 October 2012)), and can potentially be categorized as zero-emissions vehicles because there is no direct exhaust or emissions (pg. 1, par. 1 of All-Electric Vehicles” - DOE (18 October 2012)), respectively. For this, it would be advantageous the vehicle of OGISO is an electric vehicle, such . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,142,881 and US 4,482,009 disclose vehicular HVAC concepts which provide air directed to different zones within a passenger compartment.
US 2017/0066304 discloses a multi-zonal HVAC system which incorporates a front HVAC and corresponding auxiliary HVAC system for a rear of the vehicle to provide conditioned air to different zones within a three-row passenger compartment.
US 5,902,181 discloses a duct system which extends through a center console of vehicle passenger compartment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/9/2021